 62311 NLRB No. 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1TNT Skypack, Inc., 20 NMB 153, 160 (1993).TNT Skypack, Inc. and Local 851, InternationalBrotherhood of Teamsters, AFL±CIO, Peti-
tioner. Case 29±RC±7885May 17, 1993DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearing
was held before Hearing Officer Emily DeSa. Follow-
ing the hearing, and pursuant to Section 102.67 of the
National Labor Relations Board's Rules and Regula-
tions, the case was transferred to the National Labor
Relations Board in Washington, D.C., for determina-
tion of whether it has jurisdiction over the Employer.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Upon the record in this case, we find that TNTSkypack, Inc., a Delaware corporation, is engaged in
the transportation of materials throughout the United
States and international locations.The Employer asserted that it might be subject tothe Railway Labor Act and, therefore, outside the
NLRB's jurisdiction. Accordingly, we requested anopinion from the National Mediation Board (NMB) onthe jurisdictional question. The NMB has advised us
that:[W]hile the Railway Labor Act applies to airlinescontracted by Skypack to ship material, it does
not follow that the Act applies to Skypack be-
cause it contracts with airlines, as a shipper, to
transport material. After consideration of all the
evidence, the Board finds Skypack to be an inde-
pendent entity not under direct or indirect control
of a carrier....Skypack's operations at JFK International Airportare not subject to the Railway Labor Act.1In consideration of the decision of the National Me-diation Board, we find that the Employer is an ``em-
ployer'' within the meaning of Section 2(2) of the Na-
tional Labor Relations Act.We will remand the proceedings to the Regional Di-rector for a determination of the remaining issues.ORDERITISORDERED
that the proceeding is remanded tothe Regional Director for Region 29 for processing
consistent with this Decision and Order.